149 U.S. 264 (1893)
INTERSTATE COMMERCE COMMISSION
v.
ATCHISON, TOPEKA AND SANTA FÉ RAILROAD COMPANY.
No. 1275.
Supreme Court of United States.
Submitted April 24, 1893.
Decided May 1, 1893.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF CALIFORNIA.
*265 Mr. George R. Peck, Mr. A.T. Britton and Mr. A.B. Browne for the motion.
Mr. W.A. Day opposing.
THE CHIEF JUSTICE:
The motion to dismiss is granted. McLish v. Roff, 141 U.S. 661; Lau Ow Bew v. United States, 144 U.S. 47; Hubbard v. Soby, 146 U.S. 56; Railway Company v. Osborne, 146 U.S. 354.
Appeal dismissed.